Citation Nr: 1420107	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  10-08 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability.

2.  Entitlement to service connection for a left hip disability.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel



INTRODUCTION

The Veteran served on active duty from December 1978 to September 1979.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the case was subsequently transferred to the Pittsburg, Pennsylvania RO.

When the case was most recently before the Board in September 2013, it was remanded for additional development and adjudicative action.  The case has now been returned to the Board for further appellate action. 

The record before the Board consists entirely of the Veteran's electronic file within the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).


REMAND

The Board recognizes that the Veteran's claims have been remanded several times; however, while the Board sincerely regrets the additional delay, the Veteran's claims must again be remanded in order to ensure that VA has adequately assisted the Veteran in the development of his claims for service connection for psychiatric, hip and back disabilities.

In September 2013, the Board remanded the Veteran's psychiatric disorder claim for an addendum opinion due to the inadequacy of the July 2013 VA examiner's analysis.  In particular, the VA examiner was noted to have provided no rationale for the opinion that the Veteran's confirmed anxiety disorder was not causally connected to his period of active service, and no rationale for the opinion that the anxiety disorder preexisted service.  The Board's remand instructed the VA examiner to render an opinion, first, as to whether it is at least as likely as not that the Veteran's anxiety disorder was present during his active service and, if so, whether it clearly and unmistakably preexisted service.  A rationale and consideration of the Veteran's various statements were required.  If the VA examiner determined that the anxiety disorder did clearly and unmistakably preexisted service, an opinion was required as to whether it clearly and unmistakably did not increase in severity as a result of active service.  If, however, the anxiety disorder was deemed to not have been present in service, an opinion was required as to whether it was at least as likely as not etiologically related to service.

Following the Board's remand, the July 2013 examiner issued an addendum opinion.  The examiner opined, "In my clinical judgment, I believe that the [V]eteran's anxiety disorder was present in the service and it unmistakably existed prior to service," and "In my clinical judgment, the condition did not undergo an increase in severity as a result of service."  The rationale for these opinions was that the Veteran reported abuse by his stepfather in childhood to the point of fearing being beaten to death and, "physical abuse to the point of fearing death is a clear contributor to the [V]eteran's pre-service anxiety."  Further, the Veteran reported being a victim of sexual assault at the age of six and the examiner found, "being raped, particularly at such a young age, is a traumatic event which most certainly contributed to his pre-service anxiety."  The Veteran also reported running away from home at one point in his teens, during which time he was sexually assaulted repeatedly.  The examiner noted, "running away from home and being raped multiple times further contributed to the development of the [V]eteran's pre-service anxiety disorder."  Finally, the examiner noted, "I also found no evidence to suggest that his service experience exacerbated this condition."  The examiner did acknowledge the Veteran's claim suggests that he started pulling out his hair in service, which is essentially being claimed as the initial manifestations of his psychiatric disorder.  The examiner, however, merely stated that the medical records reviewed show no diagnosis of Trichotillomania.

The July 2013 VA examiner's addendum is inadequate for several reasons.  Initially, the Board notes that it is noncompliant with the September 2013 remand instructions.  The examiner was to provide an opinion first as to whether the Veteran had an anxiety disorder during his active service and, if so, whether it clearly and unmistakably preexisted service.  A rationale and consideration of the Veteran's various lay statements were required.  The VA examiner did not answer the question posed by the Board.  The VA examiner opined that the anxiety disorder was present in service and that "it unmistakably existed prior to service."  The rationale for this opinion was that the Veteran experienced several traumatic events in his childhood and teens.  The examiner provided no rationale, however, for a finding that an anxiety disorder was present prior to service, especially considering the Veteran's November 1978 enlistment examination, which was without notation of any psychiatric abnormalities.

A Veteran is presumed in sound condition except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service.  38 U.S.C.A. § 1111 (West 2002); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  The U.S. Court of Appeals for Veterans Claims (Court) explained that even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness.  Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  Rather, the burden is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease.  

Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (quoting Yanerson v. West, 12 Vet. App. 254, 258-59 (1999)).  The clear-and-unmistakable-evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)); see also Yanerson, 12 Vet. App. at 263 (Nebeker, C.J., concurring in part and dissenting in part) ("[O]nly an inference that is iron clad and copper riveted can be 'unmistakable.'").

In this case there has yet to be an opinion that adequately answers the question of whether the Veteran's anxiety disorder, which was not noted on his November 1978 entrance examination, clearly and unmistakably preexisted his active service.  The VA examiner indeed suggests that it did, but has yet to provide a rationale for the finding other than noting that the Veteran experienced several traumatic events in his youth prior to service.  The examiner has not, however, explained why it is undebatable that the Veteran indeed had an anxiety disorder at the time of his entry into service.  Without this initial requisite finding, the remaining analysis of a claim on the bases of aggravation cannot take place.  Another remand in this case, therefore, is required so that an adequate VA opinion can be acquired.

As was noted in the prior remands, the Veteran claims that his left hip and back disabilities are related to the claimed psychiatric disorder; thus, consideration of the left hip and back disability claims must remain deferred pending resolution of the 
psychiatric claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C., for the following actions:

1.  The RO or AMC should undertake appropriate development to obtain any outstanding, pertinent medical records.

2.  Then, the electronic record or a copy of all pertinent evidence in the electronic record must be made available to the VA examiner who conducted the July 2013 examination and rendered the December 2013 opinion, and that examiner should be requested to again review the record.  Following a review of the record, the examiner should comment on the following:

(a)  Whether it is clear and unmistakable (undebatable based upon evidence that cannot be misinterpreted and misunderstood) that the Veteran's current anxiety disorder existed prior to service; and if so what evidence supports that conclusion.

(b)  If the anxiety disorder is found to have clearly and unmistakably preexisted service, the examiner must discuss whether it is clear and unmistakable (undebatable based upon evidence that cannot be misinterpreted and misunderstood) that the anxiety did not undergo an increase in severity as a result of service?

In providing the requested opinions, the examiner must consider the Veteran's competent lay statements of experiencing psychiatric symptomatology while on active 
duty and assume such statements are credible.  In particular, the examiner must address the Veteran's lay statements of experiencing psychiatric symptoms, to include pulling out the hair on his head and eyebrows, as was discussed by the Veteran throughout the evidence of record and supported by an April 2013 statement from his mother.  

The examiner must provide a complete rationale for all opinions expressed.  As part of the rationale, the examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  A discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

If the examiner is unable to provide any requested opinion, the examiner must explain why.

If the prior VA examiner is not available, the electronic record of a copy of the pertinent evidence in the electronic record must be made available to and reviewed by another psychiatrist or psychologist.  Thereafter, the psychiatrist or psychologist must provide the required opinions with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

3.  The RO or the AMC should also undertake any additional development deemed necessary.

4.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the 
Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)




As noted above, this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



